DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the location unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the location response unit” and suggests amending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 13-14, 16, 19, and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2016/0278652 Kaib et al., hereinafter “Kaib”.
Regarding claim 1, Kaib discloses a defibrillator (Para 17 and 23) comprising: circuitry (Para 44) for supplying a dose of electric current (Para 44, for supplying therapy through 
Regarding claim 2, Kaib discloses the location response unit (Para 8) is arranged to send a location response (Para 8) that comprises instructions (Para 26) for finding the defibrillator (Para 26).
Regarding claim 3, Kaib discloses the location response unit (Para 8) is arranged to send a location response (Para 8) that comprises an indication of the location (Para 8) of the defibrillator (Para 17 and 23).
Regarding claim 4, Kaib discloses the location response unit (Para 8) is arranged to send a location response (Para 8) that comprises coordinates (Para 82 and 108) of the defibrillator (Para 17 and 23).
Regarding claim 5, Kaib discloses the location response unit (Para 8) is arranged to send a location response (Para 8) that comprises a location of an object (Para 89, another medical device) that is nearby the defibrillator (Para 89; a medical device being the defibrillator as shown in Para 17 and 23).
Regarding claim 6, Kaib discloses the location response unit (Para 8) is arranged to generate a location response (Para 8) that is perceivable to a human (Para 84; alarm that is perceived within a range from the medical device) only within a predefined range (Para 78 and 
Regarding claim 7, Kaib discloses the predefined range (Para 78 and 81) is ten meters (Para 128).
Regarding claim 9, Kaib discloses the location response unit (Para 8) comprises a sensor (Figure 4, element 412) for sensing an ambient condition (Para 75, environmental sensors); wherein the location response unit is arranged to select the location response (Para 76) based on the ambient condition (Para 75 and 76) sensed by the sensor (Para 76).
Regarding claim 10, Kaib discloses the ambient condition (Para 75, sensed by the environmental sensors) is light (Para 75, light sensors and Para 89).
Regarding claim 13, Kaib discloses the location response unit (Para 8) is arranged to change any parameter (Para 94) of the location response based on the ambient condition (Para 84; depending on the environmental factors, if the medical device changes location, the location response parameter will change to display the new parameter, i.e. location).
Regarding claim 14, Kaib discloses the location response unit (Para 8) is arranged to change any parameter (Para 14) of the location response based on a time of the location request (Para 12 and 14; depending on how much time has elapsed, the controller would output the traveled position of the device).
Regarding claim 16, Kaib discloses the ambient condition (Para 75, sensed by the environmental sensors) is sound (Para 75, sensed by the audio sensor).
Regarding claim 19, Kaib discloses the ambient condition (Para 75, sensed by the environmental sensors) is electromagnetic interferences (Para 40 defines GPS signal as an electromagnetic wave, Para 91 mentions GPS signals).
Regarding claim 31, Kaib discloses a method (Para 24) for assisting in locating (Para 24) a defibrillator (Para 17 and 23), the method comprises receiving a location request (Para 88 and 109), by a receiver (Para 80) of location device (Para 40) that is associated with a defibrillator (Para 17, 23, and 40); and generating, by a location response unit (Para 8, antenna coupled to the control unit acts as a response unit) of the location device, a location response (Para 8) that is indicative of a location (Para 8) of the defibrillator (Para 17 and 23), wherein the defibrillator comprises circuitry (Para 44) for supplying a dose of electric current (Para 44, for supplying therapy through electrodes) to a heart (Para 51) of a patient (Para 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0278652 Kaib et al., hereinafter “Kaib” in view of US 2003/0025602 Medema et al., hereinafter “Medema”.
Regarding claim 8, Kaib discloses the predefined range (Para 78 and 81). 
Kaib does not disclose the range is one hundred meters. 
However, Medema teaches the range (Para 21) is one hundred meters (Para 21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have defined the range to be 100 meters as taught by Medema, in the invention of Kaib, in order to send users to the medical facility nearest to the location (Medema; Para 24).
Regarding claim 15, Kaib discloses the location response unit (Para 8). 
Kaib does not disclose the location response unit is arranged to select a type of location response based on the ambient condition.
However, Medema teaches the location response unit (Para 49) is arranged to select a type of location response (Para 49) based on the ambient condition (Para 48 and 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected the type of response based on the ambient condition as taught by Medema, in the invention of Kaib in order to produce a locating service specifically formulated for the particular medical device (Medema; Para 49).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0278652 Kaib et al., hereinafter “Kaib” in view of US 2012/0189140 Hughes, hereinafter “Hughes”.
Regarding claim 11, Kaib discloses the location response unit (Para 8) is arranged to sense light (Para 89).
Kaib does not disclose sensing daylight that exceeds a threshold and to output an audio location response instead of a visual location response.
However, Hughes teaches sensing daylight (Para 104, examiner takes the position that light can be of any form) that exceeds a threshold (Para 104) and to output an audio location response (Para 104) instead of a visual location response (Para 104; instead of emitting light the device will now emit audio).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have emitted an audio location instead of a visual location when daylight exceeds threshold as taught by Hughes, in the invention of Kaib, in order to allow the user to interact with the device (Hughes; Para 104) and allow the user to locate the defibrillator (Kaib; Para 89).
Regarding claim 12, Kaib discloses the location response unit (Para 8) is arranged to sense light (Para 89). It also discloses a location response (Para 8) that is aimed to another device (Para 8; external system) instead of a visual location response (Para 85).
Kaib does not disclose sensing daylight that exceeds a threshold and outputting another response as a result of that.
However, Hughes teaches a general audio device (Para 6) that senses daylight (Para 104, examiner takes the position that light can be of any form) that exceeds a threshold (Para 104) and to output a response (Para 104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the idea of exceeding threshold and outputting a response as taught by Hughes, in the invention of Kaib, in order to indicate that one parameter is no longer sufficient as compared to the other (Hughes; Para 104), thereby allowing the user to locate the defibrillator from any proximal location (Kaib; Para 20).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0278652 Kaib et al., hereinafter “Kaib” in view of US 2015/0110277 Pidgeon et al., hereinafter “Pidgeon”.
Regarding claim 17, Kaib discloses the location response unit (Para 8) is arranged to sense noise (Para 75; via audio sensor).
Kaib does not disclose sensing noise that exceeds a threshold and to output a visual location response instead of an audio location response.
However, Pidgeon teaches a device that senses when noise exceeds a threshold (Para 21) to trigger an output of a visual location response (Para 21) instead of an audio location response (Para 21, visual response alone).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have emitted a visual location instead of an audio location when noise exceeds threshold as taught by Hughes, in the invention of Kaib, in order to allow the user to locate the device and alert when sound is exceeding threshold (Pidgeon; Para 13).
Regarding claim 18, Kaib discloses the location response unit (Para 8) is arranged to sense noise (Para 75; via audio sensor). It also discloses a location response (Para 8) that is aimed to another device (Para 8; external system) instead of an audio location response (Para 46).
Kaib does not disclose sensing noise that exceeds a threshold and outputting another response as a result of that.
However, Pidgeon teaches a general medical device (Para 15) that senses noise that exceeds a threshold (Para 21) and to output a response (Para 21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the idea of exceeding threshold and outputting a response as taught by Pidgeon, in the invention of Kaib, in order to indicate the need for a visual effect (Pidgeon; Para 21), thereby allowing the user to locate the defibrillator from any proximal location (Kaib; Para 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792